ORDER FOR REDUCTION IN ALIMONY
BE IT REMEMBERED that Pasa and Faiisiota, the parties to the above entitled action both appeared in Court on February 7, 1947 at 9 :S0 A.M. and it appearing to the court, after a hearing in which both said parties participated, that the pay of Faiisiota, the respondent, has been reduced from 46 cents an hour to 24 cents an hour, therefore IT IS ORDERED that the monthly payment of $20.00 provided for in the original decree be reduced to $10.00 as of January 1, 1947.- It is recited herein that Pasa, the petitioner, in view of the change of circumstances was agreeable to the reduction. Faiisiota should get a receipt from Pasa each time he makes a payment to her.
s/ Arthur A. Morrow
ARTHUR A. MORROW
Chief Justice